Citation Nr: 1540886	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-17 874A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hairy or B-cell leukemias, claimed as anemia, including as a result of herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as first degree atrioventricular block, including as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972 and from November 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied entitlement to service connection for hairy or B-cell leukemia and for IHD.  

A May 2007 rating decision denied entitlement to service connection for chronic lymphocytic leukemia (CLL).  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Hence, it became final.  38 C.F.R. §§ 3.156, 20.200, 20.302 (2015).  Nonetheless, because B-cell/hairy cell leukemia was later added to the list of diseases deemed associated with herbicide exposure, the claim was adjudicated by the RO on a de novo basis in March 2011.  See Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see also 38 C.F.R. § 3.309(e) (2015).

In September 2014, the Veteran's representative indicated that the Veteran wished to cancel his request for a Board hearing.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2015).

The Board remanded the claims on appeal for further evidentiary development in November 2014.


FINDINGS OF FACT

1.  The Veteran does not have a current hairy or B-cell leukemia.

2.  The Veteran does not have current IHD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hairy or B-cell leukemias have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for IHD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

December 2010 and February 2011 the RO sent the Veteran letters informing him of all elements required to substantiate claims for service connection for IHD and for hairy or B-cell leukemias in accordance with 38 C.F.R. § 3.159(b).  

The RO obtained the Veteran's service treatment records (STRs) and VA treatment records, and he has been afforded VA examinations on these claims.  VA's duty to provide adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The AOJ substantially complied with the Board's November 2014 remand directives by obtaining the Veteran's VA treatment records dated since January 2011, and affording him an adequate VA examination with respect to claims for leukemia and IHD.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating his service connection claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  Id.

An initial question is whether the Veteran has a current hairy or B-cell leukemia or current IHD.  With respect to leukemia, he reported in a July 2006 statement that he had received a blood transfusion and that he had anemia but was unsure whether he had been tested for CLL.  

In March 2011, the Veteran provided a mostly incomplete copy of a Hairy Cell and other B-cell Leukemias Disability Benefits Questionnaire, apparently dated in July 2003.  While the questionnaire contained a checked box indicating that he had been diagnosed with hairy cell leukemia or another B-cell leukemia, it was unsigned and appeared to be completed by the Veteran, only identifying a VA practitioner by name.  

In the report of a January 2015 VA examination, the examiner indicated that she had reviewed the record and examined the Veteran and concluded that he did not have a hairy cell or B-cell leukemia.  She noted that the Veteran had an iron deficiency anemia that was more likely secondary to unrelated bleeding hemorrhoids present for years.  Notably, entitlement to service connection for both hemorrhoids and anemia was denied in an August 2005 rating decision, which the Veteran did not appeal.

With respect to IHD, the Veteran was reported to have mild atherosclerotic changes of the thoracic aorta following an August 2001 chest X-ray.  He received emergency treatment at a VA facility in July 2002 for chest pains.  An EKG revealed a first degree AV block, but not ST or T-wave changes.  The only diagnosis was iron deficiency anemia.  

In the report of a January 2011 VA examination, the examiner noted that there was no medical evidence, including diagnostic evidence, of record to support a diagnosis of coronary artery disease (CAD).  While EKG changes were consistent with a first degree AV block without additional evidence of CAD, the finding was not significant.  In and of itself, a first degree AV block is a benign condition, with no associated increase in morbidity or mortality.  A June 2011 VA primary care report also indicated that the Veteran's history of first degree AV block was not related to IHD.

The January 2015 VA examiner also concluded that the Veteran did not have "any diagnosis pertinent to IHD."  The examiner noted that while the Veteran had an incidental finding involving the thoracic aorta, a large vessel extending below the heart, this was not indicative of CAD.  A chest x-ray proved no calcifications in the coronaries, and no CAD or IHD was found at the time.  There was no evidence of any heart condition found in the Veteran's VA treatment records or in his STRs.  The examiner also noted that periodic chest wall pain was due directly to unrelated gastroesophageal reflux disease.  

The Veteran has asserted, including in his May 2011 notice of disagreement, that he has been diagnosed as having IHD and hairy or B-cell leukemia.  There is no evidence of record; however, to confirm that such a diagnosis was actually made. Despite his reports, the Veteran has not submitted or identified evidence showing such diagnoses.  VA examinations and available medical records show that the Veteran has been affirmatively found not have either of the claimed disabilities.  While the Veteran is competent to report diagnoses related to him by medical professionals, his reports are less probative than the actual medical and examination evidence showing that he does not have these disabilities.

These diagnoses involve complex medical questions, and it would require medical expertise to say that a particular symptom or finding was attributable to IHD or leukemia.  The Veteran is not shown to have such expertise.  Hence, his opinion is not competent evidence and is of little probative value.

In order to be considered for service connection, a claimant must first have a current disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current IHD or leukemia, service connection cannot be granted. 

A preponderance of the evidence is against the claims for service connection for hairy or B-cell leukemias and for IHD; therefore, the claims must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hairy or B-cell leukemias is denied.

Entitlement to service connection for ischemic heart disease is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


